*290Opinion by
Cline, J.
At the trial counsel for the' plaintiff stated that on re-examination by a representative of the appraiser some of the items were found to be produced prior to 1830. With respect to said items, it was stipulated between counsel that all of the regulations pertaining to artistic antiques were complied with and that the following articles listed on the invoice are artistic antiques produced prior to 1830, except for certain charges for restorage: Item 68, except for a charge for restorage of $25; item 71; item 72; item 69; item 107, except for a charge for restorage of $20; item 109, except for a charge for restor-age of $20; item 45; item 73, except for a charge for restorage of $10; item 62, except for a charge for restorage of $20; item 38; item 128, except for a charge for restorage of $18; item 8; and item 5. Following this stipulation, it was held that the above-described items are entitled to free entry under paragraph 1811 as artistic antiques, except for the certain so-called charges for restorage. The protest was overruled in all other respects.